Hill, C. J.
1. The grounds in the amendment to the motion for a new trial are not approved by the court, and therefore, are not considered.
2. The evidence tending to show that the defendant took the prosecutor’s property animo furandi is very weak, but the jury chose to believe it rather than his statement that he took the property under a bona fide claim of right. The jury had the right to believe the evidence for the prosecution, however weak, and to reject the statement of the defendant, however probable and reasonable.
3. The court fairly and correctly submitted the law applicable to the issue made by the evidence and the statement; and, no error of law appearing, this court must affirm the verdict approved by the trial judge.

Judgment affirmed.